FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number: 001-37723 Enersis Chile S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis Chile S.A. Securities Registration Record N° 1139 Santiago, April 28, 2016 Ger. Gen. N°21/2016 Mr. Carlos Pavez T. Superintendent for Securities and Insurance Companies Superintendence of Securities and Insurance Av. Libertador Bernardo O’Higgins 1449 Santiago, CHILE Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph 2, under Securities Market Law N°18,045, and as established under General Norm No 30 of the Superintendence, duly authorized on behalf of Enersis Chile S.A. I hereby inform you of the following significant event: At the Ordinary Shareholders Meeting of Enersis Americas held today, has agreed to distribute an minimum obligatory dividend (that is reduced by the interim dividend pro-forma paid in January 2016) and a additional dividend of Ch$ 125,919,205,080, equivalent to Ch$ 2.56492 per share. Since Interim dividend has already been paid, the remaining Ch$ 102,769,943,963, equivalent to Ch$2.09338 per share dividend will be distributed and paid in Definitive Dividend. As required by Resolution N° 660/86 of the Superintendence, the two forms relating to the aforementioned Final Dividend are attached hereto. Sincerely yours, Luca D’Agnese Chief Executive Officer c.c.: Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (
